447 F.2d 148
UNITED STATES of America, Plaintiff-Appellee,v.Tyrone Power TOWNSEND, Defendant-Appellant.
No. 71-1899 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 10, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, Judge.
Joe Salem, Atlanta, Ga., for defendant-appellant.
John W. Stokes, U. S. Atty., Allen L. Chancey, Jr., Asst. U. S. Atty., Altanta, Ga., for plaintiff-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966